Allowability Notice
Response to Amendment
This communication is responsive to the applicant’s amendment dated 06/10/2022.  The applicant(s) amended claims 1, 7, 19, and 20.
The Examiner has withdrawn the 35 USC 112(b) Rejections regarding claims 1, 19, and 20 in accordance with the Applicant’s amendments.

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 06/10/2022, with respect to claims 1-4, 7-13, and 16-20 rejected under 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of claims 1-4, 7-13, and 16-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-13, and 16-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658